*432
ORDER

PER CURIAM.
Defendant appeals from his convictions by a jury of Count I, second degree drug trafficking, § 195.228.3(1), RSMo Supp.1993, and Count II, possession of a controlled substance, § 195.202.2, RSMo Supp.1993. He was sentenced as a class X offender, a prior and persistent offender, and a persistent drug offender to concurrent terms of eighteen years’ imprisonment. Defendant filed a Rule 29.15 motion for post-conviction relief. After an evidentiary hearing, the motion court granted, in part, the relief defendant’s motion sought by deleting his class X offender status. The court denied the motion in all other respects, and defendant also appeals that denial. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).